Exhibit 10.23

FIRST AMENDMENT

TO THE

2009 LONG TERM INCENTIVE PLAN OF

ENERGY PARTNERS, LTD.

Section 3(a) of the Energy Partners, Ltd. 2009 Long Term Incentive Plan,
effective as of September 21, 2009 (the “2009 LTIP”), is hereby amended and
restated to read in its entirety as follows:

“3. Shares Available Under the Plan. (a) Subject to adjustment as provided in
Section 3(b) and Section 13 of this Plan, the number of shares of Common Stock
that may be issued or transferred (i) upon the exercise of Option Rights or
Appreciation Rights, (ii) as Restricted Shares and released from substantial
risks of forfeiture thereof, (iii) as Deferred Shares, (iv) in payment of
Performance Shares, Performance Units or Restricted Stock Units that have been
earned shall not exceed in the aggregate 2,474,000 shares of Common Stock, plus
any shares described in Section 3(b). Such shares may be shares of original
issuance or treasury shares or a combination of the foregoing.”

Duly adopted effective as of the 26th day of May, 2011.

 

ENERGY PARTNERS, LTD. By:   /s/ John H. Peper  

John H. Peper

Executive Vice President, General

Counsel and Corporate Secretary

 

1